Citation Nr: 1827341	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-10 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent disabling for right knee degenerative joint disease (DJD). 

2. Entitlement to an evaluation in excess of 10 percent disabling for left knee DJD.

3. Entitlement to an evaluation in excess of 10 percent disabling for right knee instability.

4. Entitlement to an evaluation in excess of 10 percent disabling for left knee instability.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law



ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to February 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO). In August 2016, a different Veterans Law Judge remanded these issues; the case has since been assigned to the undersigned.

In a January 2017 statement (on a VA Form 9, even though it is not considered a substantive appeal because one had already been filed), the Veteran indicated that he wished to have a Board hearing. In correspondence dated February 2018, the Veteran withdrew his request for a hearing. Accordingly, the Board finds that there is no outstanding hearing request and it may proceed.

In its August 2016 remand, the Board granted service connection for right and left knee instability, each evaluated as 10 percent disabling. In its remand instructions, the Board indicated that the issues of bilateral knee instability remained on appeal. The Veteran also filed a notice of disagreement (NOD) to the December 2016 rating decision carrying out the Board's August 2016 order. In light of the above, the Board has retained jurisdiction of the issues of right and left knee instability, as reflected on the title page.

As discussed in the August 2016 Board remand, the Veteran filed timely May 2016 NODs for numerous issues decided in August 2015 and April 2016 rating decisions. While the Board is cognizant of Manlincon v. West, 12 Vet. App. 238 (1999), in the current case, unlike in Manlincon, the RO has fully acknowledged the NODs and is currently processing them. As such, no action will be taken by the Board at this time.

Additional evidence, namely VA treatment records, has been associated with the record after the RO last adjudicated the issues on appeal. A waiver of agency of original jurisdiction (AOJ) review has not been submitted, nor is a waiver presumed pursuant to 38 U.S.C. § 7105(e)(1), because the evidence was generated by VA (rather than submitted by the Veteran). However, because the issues are being remanded, there is no prejudice to the Veteran in proceeding.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing circumstances. Correia v. McDonald, 28 Vet. App. 158 (2016). In this case, previous VA knee examinations do not fully comport with the requirements of Correia and therefore may be inadequate. Thus, remand for a new VA knee examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from March 2018 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development has been completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected bilateral knee disabilities. The examiner must review the entire record in conjunction with the examination and note such review was conducted. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed.

Range of motion measurements must be included for active and passive motion, and weight-bearing and non-weight-bearing circumstances. If pain is noted, the point in the range of motion at which pain starts should be clearly noted. 

If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran. If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished. Specifically, if the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation for why an opinion cannot be rendered. In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. Merely a statement that the examiner is unable to witness the degree of additional loss of range of motion is insufficient without further explanation as described above.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).

